Citation Nr: 1024995	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C (or non-A, non-
B hepatitis). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from  January 1971 to November 
1972. 

This matter comes from come before the Board of Veterans' Appeals 
(BVA or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas, which denied service connection for hepatitis C. 


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's 
hepatitis C was not incurred in or aggravated by service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in April 
2005.                                                            
  

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection,  no new disability rating or effective 
date for award of benefits will be assigned as the claim for 
service connection was denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the etiology of 
his disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

Direct service connection may be granted only when a disability 
or cause of death was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct; or, for 
claims filed after October 31, 1990, not the result of abuse of 
alcohol or drugs. 38 C.F.R. § 3.301(a).  Drug abuse means the use 
of illegal drugs (including prescription drugs that are illegally 
or illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A.§ 105; 38 C.F.R. § 3.1(m).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran maintains that his current hepatitis C is due to 
exposure to fellow servicemen's blood during airgun injections in 
service.  

Risk factors for hepatitis C include intravenous drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, high-
risk sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  VBA Letter 211B (98-110), 
November 30, 1998.

The Veterans Benefits Administration (VBA) has published the 
following guidance for adjudicating hepatitis C claims, which 
states in part:

Population studies suggest hepatitis C can be sexually 
transmitted. However, the chance for sexual transmission of 
[hepatitis C] is well below comparable rates for HIV/AIDS or 
hepatitis B infection. . . . The hepatitis B virus is heartier 
and more readily transmitted than [hepatitis C].  While there is 
at least one case report of hepatitis B being transmitted by an 
airgun injection, thus far, there have been no case reports of 
hepatitis C being transmitted by an airgun transmission.  The 
source of infection is unknown in about 10 percent of acute 
hepatitis C cases and in 30 percent of chronic hepatitis C cases.  
These infections may have come from blood-contaminated cuts or 
wounds, contaminated medical equipment or multi- dose vials of 
medications.

The large majority of hepatitis C infections can be accounted for 
by known modes of transmission, primarily transfusion of blood 
products before 1992, and injection drug use.  Despite the lack 
of any scientific evidence to document transmission of hepatitis 
C with airgun injectors, it is biologically plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

In June 1972, during service, the Veteran was diagnosed with 
chronic aggressive or chronic persistent hepatitis.  The Veteran 
reported a history of heroin usage from October 1971 to July 
1972.

In his hepatitis questionnaire the Veteran identified his risk 
factors as intravenous drug use of heroin, tattoos, and 
inoculations all of which occurred during service.  The Veteran 
contends that his hepatitis was not caused by his intravenous 
drug use as he never shared needles. 

In November 2007 a VA examination was conducted.  The examiner 
reviewed the Veteran's claim file and noted that he was diagnosed 
with hepatitis in service, and that he used intravenous drugs in 
service.  The examiner concluded that it was at least as likely 
as not that the Veteran's hepatitis C was a result of his 
intravenous drug use in service.  

While the Veteran was diagnosed with hepatitis during service, 
service connection will not be granted when a disability is the 
result of abuse of drugs.  There is no evidence that the 
Veteran's in-service inoculations caused his hepatitis C. 

The Veteran's statement regarding his use of heroin in service is 
accepted as credible; it is corroborated a June 1972 entry noting 
his participation in a "Heroin Detox" program and his 
subsequent discharge for drug abuse.

 The Veteran is competent to comment on his symptoms.  However, 
as a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as complex 
as the etiology of his hepatitis C and his views are of no 
probative value. And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinion provided by the medical professional who 
reviewed the Veteran's claims file and provided the reasons for 
his opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (competent testimony 'can be rejected only if found to be 
mistaken or otherwise deemed not credible'); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for hepatitis C; the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 3.102; 
see also Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to service connection for hepatitis C is denied. 



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


